Exhibit 10.1

 

EMPLOYMENT SEPARATION AGREEMENT

 

This is an agreement between you, Kirk G. Anderson, and us, Fisher Media
Services Company (“the Company”). This Agreement is dated for reference purposes
July 1, 2005 which is the date we delivered it to you for your consideration.

 

1) Separation Agreement. Your employment by the Company is terminated effective
July 29, 2005 (the “Separation Date”), due to elimination of your position.

 

2) Compensation. You will be paid your regular salary, less authorized
deductions and withholdings, through the Separation Date, and you will be paid
for any accrued, unused vacation in your final paycheck.

 

3) Separation Payment. The Company will provide you an additional lump sum
separation payment in the gross amount of one hundred eighty five thousand
dollars ($185,000), less authorized deductions and withholdings. To be eligible
for this separation payment, you must continue to perform your duties in a
satisfactory manner until your scheduled Separation Date. This separation
payment will be made to you following the expiration of the revocation period
set forth at Paragraph 14. You understand and agree that the separation payment
to which you would not otherwise be entitled is provided as consideration, and
in exchange for, your agreement to the release and other terms of this
Agreement.

 

1



--------------------------------------------------------------------------------

In the event that you are separated from the Company and subsequently rehired by
any Fisher Communications affiliate or subsidiary and receive compensation from
the Company for employment during the period of July 30, 2005 through July 29,
2006, you agree to repay that portion of any separation payment otherwise
attributable to the period following your re-employment, calculated on a weekly
basis. (For example, if you received a separation payment equal to 8 weeks’
salary and were rehired 4 weeks after your Separation Date, you agree to repay 4
weeks of the separation payment. If you received a separation payment equal to 4
weeks’ salary, and were rehired 5 weeks after your Separation Date, you do not
have any repayment obligation.) A repayment schedule by payroll deduction or
lump sum can be negotiated with re-employment by any Fisher Communications
affiliate or subsidiary.

 

4) SERP. You will become vested in the Termination Benefit under the Company’s
Supplemental Pension Plan (the “SERP”) on the Separation Date. Your Termination
Benefit under the SERP is payable to you as a monthly annuity commencing at age
sixty-five (65). The Company may, in its sole discretion, pay the Termination
Benefit to you as a reduced annuity commencing prior to age sixty-five (65) or
as a lump sum equal to the present value of your accrued benefit. FICA taxes
will be due and payable on the present value of your Termination Benefit as of
the Separation Date. We intend to withhold the employee portion of such FICA
taxes first from your accrued vacation pay that will be included in your final
paycheck and then, if necessary, from your separation payment.

 

5) Stock Options. The Company has previously granted to you options to purchase
an aggregate of twenty three thousand, one hundred and thirty-five (23,135)
shares of the Company’s common stock (the “Stock Options”). As of the Separation
Date, Stock Options

 

2



--------------------------------------------------------------------------------

to acquire twelve thousand one hundred thirty five (12,745) shares are vested
and two thousand (2,000) of these vested shares have been previously exercised
by you, leaving Stock Options to acquire ten thousand seven hundred forty five
(10,745) shares vested and fully exercisable and ten thousand three hundred and
ninety (10,390) shares unvested. On the Separation Date, all Stock Options that
have not previously vested will expire. You will have three (3) months following
the Separation Date to exercise your vested Stock Options, unless they expire
earlier in accordance with their terms.

 

6) Employee Benefit Plans. You, your spouse and your dependents will be eligible
to continue participation in our group medical, dental and vision plans pursuant
to COBRA for up to 18 months (or longer if applicable under the COBRA
regulations) following your separation. The Company will pay up to three hundred
and thirty-three dollars and 86 cents ($333.86) each month toward your COBRA
premiums, for twelve (12) months or until you are eligible for coverage under
any other group health coverage (as an employee or otherwise), whichever happens
first. You will be required to make timely payment of any portion of premiums
for which you are responsible. Failure to submit timely payment of premiums will
result in cancellation of COBRA coverage. Your rights under other employee
benefit plans in which you may have participated will be determined in
accordance with the written plan documents governing those plans.

 

7) Consulting. Beginning on your Separation Date, and continuing until January
16, 2006, you agree to be available on an as needed basis for up to 40 hours for
requests from the Company for consultation regarding events that occurred during
your employment with the Company to facilitate the transition. You and the
Company agree that for any hours of consultation that

 

3



--------------------------------------------------------------------------------

you agree to perform after your Separation Date in excess of 40 hours, the
Company will compensate you for said consultation by an amount to be determined
by the parties before any such consultation work is performed by you.

 

8) Career Transition Services. You will be eligible to receive career transition
services from The Brighton Group, or a similar provider at the Company’s sole
discretion, in the amount to be determined by the Company and to be paid by the
Company directly to The Brighton Group (or similar provider).

 

9) References. Upon your request, the Company will provide a general letter of
reference to future potential employers. Requests for such letter should be
directed to the Human Resources Coordinator.

 

10) Release. In return for certain provisions of this Agreement to which you
would not otherwise be entitled, you hereby release the Company from any and all
claims of any kind, known or unknown, except claims arising under this
Agreement. The claims you are releasing include, without limitation, all claims
related to or arising out of your employment with the Company and the separation
of that employment. You specifically waive any rights or claims that you may
have under: the Civil Rights Act of 1964 (including Title VII of that Act), or
the Age Discrimination in Employment Act of 1967, except that this Agreement
does not release any claims under that Act that may arise after the signing of
this Agreement, the Equal Pay Act, the Americans With Disabilities Act and all
other applicable federal, state or local laws. The release you are giving
releases not only all claims you may have against the Company, but also all
claims you may have against the Company’s past and present

 

4



--------------------------------------------------------------------------------

shareholders, officers, directors, agents, employees, representatives,
attorneys, parents, subsidiaries, affiliates, benefit plans, predecessors,
successors, transferees and assigns. You understand that you are releasing
potentially unknown claims, and that you have limited knowledge with respect to
some of the claims being released. You agree that this release is fairly and
knowingly made. You assume the risk of any mistake in entering into this
Agreement.

 

11) Return of Property. You represent and warrant that you have returned all
keys, credit cards, documents, equipment and other material that belongs to the
Company on or before your Separation Date, except where you are expressly
authorized in writing by the Company to keep any of these items.

 

12) Confidentiality. You understand and acknowledge that, in order to properly
perform your duties the Company has entrusted you with certain proprietary
information that is the result of great effort and expense on the part of the
Company, that this proprietary information is critical to the success of the
Company and that the disclosure or use of this proprietary information would
cause the Company irreparable harm, and that you, in entering into this
Agreement, are fully aware of the Company’s need to protect this proprietary
information. You therefore agree not to reveal confidential Company information
or trade secrets to any person, firm, corporation, or entity unless required to
do so by a valid subpoena or unless being required to maintain such
confidentiality would be in violation of the law. Should you reveal or threaten
to reveal this information, the Company shall be entitled to an injunction
restraining you from disclosing same, or from rendering any services to any
entity to whom said information has been, or is threatened to be, disclosed. The
right to secure an injunction

 

 

5



--------------------------------------------------------------------------------

is not exclusive, and the Company may pursue any other remedies it has against
you for a breach or threatened breach of this condition, including the recovery
of damages from you. This promise is intended to and will apply in the broadest
sense possible to information regarding Company’s business activities, plans,
audience and clients and is not intended to be limited solely to matters which
might meet the legal definition of “trade secrets” under Washington law. You
further agree to keep the terms of this Agreement confidential. You agree that
except as otherwise required by law, you may not disclose to any third party any
of the terms of this Agreement, except your spouse, legal counsel, accountants
and tax advisors, all of whom shall be bound by this confidentiality provision.
You represent and warrant that you have not already acted inconsistently with
the terms of this section.

 

13) Mutual Nondisparagement. You agree that you will not disparage or otherwise
malign or prejudice the reputation of the Company, its parents or affiliates or
any of their officers, directors or employees. The Company agrees that it will
not disparage or otherwise malign or prejudice your reputation.

 

14) Consideration and Revocation Periods. You agree that you have been advised
to consult legal counsel and that you have up to twenty-one (21) calendar days
to consider this Agreement and you may use as much or as little of that time as
you wish. You also have seven (7) calendar days following your execution of this
Agreement to revoke it. You must make any such revocation in writing to the Vice
President Human Resources. This Agreement shall not become effective or
enforceable until the revocation period has expired.

 

6



--------------------------------------------------------------------------------

15) Resolution of Claims. The parties shall attempt to resolve through
good-faith negotiation any controversy or claim arising out of, or relating to
this Agreement, or a breach thereof, including without limitation, claims under
Title VII of the Civil Right Act of 1964, as amended, wrongful discharge,
defamation, state anti-discrimination statutes, the Americans with Disabilities
Act, wage and hour claims, and any claim arising out of any other federal or
state statute or common law. If negotiation is unsuccessful, the parties agree
to try in good faith to settle the dispute by mediation administered by the
American Arbitration Association under its Employment Mediation Rules. If
mediation is unsuccessful, the dispute shall be settled by final and binding
arbitration in Seattle in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association. The only
disputes not covered by this paragraph 15 shall be workers compensation claims,
claims for unemployment compensation, and claim for injunctive relief and/or
equitable relief brought by the Company pursuant to paragraphs 11, 12 and 13
above. The parties agree to abide by and perform in accordance with any award
rendered by the arbitrator, and that judgment upon the award rendered may be
entered by the prevailing party in any court having jurisdiction thereof. The
arbitrator’s fees and costs of arbitration shall be borne equally by the
parties, and each party shall be responsible for its own legal fees and costs.

 

16) Applicable Law. The laws of the State of Washington will govern the validity
and execution of this Agreement and the disposition of any claims related to
this Agreement.

 

17) Assignments. Your rights hereunder shall not be assigned or transferred
without the Company’s prior written consent. Any assignment without the
Company’s prior written consent shall be null and void. The Company’s rights and
obligations under this Agreement will inure to the benefit and be binding upon
the Company’s successors and assignees.

 

7



--------------------------------------------------------------------------------

18) Complete Agreement. This Agreement is the final and complete expression of
all agreements between us on all subjects. You acknowledge that you have had
adequate time to review and consider this Agreement and consult with counsel.
You acknowledge you are not signing this Agreement relying on anything not set
out herein.

 

FOR FISHER COMMUNICATIONS, INC.   AGREED BY EMPLOYEE:

/s/ Benjamin Tucker

--------------------------------------------------------------------------------

 

/s/ Kirk G. Anderson

--------------------------------------------------------------------------------

Benjamin Tucker   Kirk G. Anderson Acting President and CEO     Date:  8/9/05  
Date:  8/6/05

 

 

8